Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner's Statement of reason for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments overcome the previous 101 rejection.

The present invention is directed to a method and system of a hardware secure element, related processing system and integrated circuit.
The closest prior art, as previously recited, Arnold (US 2012/0307999), Minami (US 2004/0062267), Candelaria (US 2013/0007300), Zheng (US 2016/0154744), Conti (US 2007/0011419), Iwano (US 2005/0265155) are also generally directed to various aspects of a hardware secure element and a hardware parameter check module.  However, none of prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 14, 17.  For example, none of the cited prior art teaches or suggest the steps of: a hardware parameter check module comprising a logic circuit having an output configured to generate a global error flag, and a plurality of parameter check circuits having respective outputs coupled to the logic circuit, the hardware parameter check module, wherein the hardware parameter check module comprises: a zero-value check circuit of the plurality of parameter check circuits configured, when enabled, to verify whether the parameter to be processed corresponds to a zero value, or a maximum value check circuit of the plurality of parameter check circuits configured, when enabled, to verify whether the parameter to be processed is greater than a maximum value, or an address alignment check circuit of the plurality of parameter check circuits configured, when enabled, to verify whether the parameter to be processed is a multiple of a given integer number, or a memory check circuit of the plurality of parameter check circuits configured, when enabled, to verify whether the parameter to be processed contains an address belonging to a memory area addressable by the processing unit, wherein the input of the hardware parameter check module is coupled to an input of each of the plurality of parameter check circuits, wherein each of the plurality of parameter check circuits is configured to generate a respective error flag based on the parameter to be processed and on the configuration data element.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439